826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard Benjamim DODSON, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 86-6262
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

ORDER
Before MERRITT, Circuit Judge, and EDWARDS and CONTIE, Senior Circuit Judges.


1
This matter is before the court upon consideration of petitioner's appeal from the district court's judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Petitioner alleged that his conviction for wanton murder under Ky. Rev. Stat. Sec. 507.020(1)(b) is supported by insufficient evidence.  The district court dismissed the petition as meritless upon a finding that the jury instructions did not prejudice petitioner so as to deprive him of a fair trial.  The court also found that based on the evidence any trier of fact could conclude that petitioner killed the victim in a wanton state of mind due to voluntary intoxication.


3
Upon consideration, this court affirms the district court's judgment for reasons stated in its memorandum opinion dated November 13, 1986.